Case 3:19-md-02913-WHO Document 97-3 Filed 10/16/19 Page 1 of 3




             EXHIBIT C
   Case 3:19-md-02913-WHO Document 97-3 Filed 10/16/19 Page 2 of 3




                                 Sarah R. London
                      Lieff Cabraser Heimann & Bernstein, LLP
               275 Battery Street, 29th Floor | San Francisco, CA 94111
                     Tel.: (415) 956-1000 | Fax: (415) 956-1008
                         slondon@lchb.com | www.lchb.com

LIST OF NAMES AND CONTACT INFORMATION OF JUDGES

Judge Jacqueline Scott Corley
U.S. Magistrate Judge, N.D. California
In re Pacific Fertility Center Litigation, Case No. 3:18-cv-01586-JSC
San Francisco Courthouse, Courtroom F
450 Golden Gate Avenue
San Francisco, CA 94102
(415) 522-2015

Judge Teri L. Jackson
Judge, Superior Court of California, County of San Francisco
Pacific Fertility Cases, Case No. CJC-19-005021, JCCP No. 5021
Superior Court of California, Department 206
400 McAllister Street
San Francisco, CA 94102
(415) 551-3840

Judge William G. Young
U.S. District Judge, D. Massachusetts
In re Engle Cases
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, MA 02210
(617) 748-9156

Judge Anthony Porcelli
U.S. Magistrate Judge, M.D. Florida
In re Engle Cases (settlement proceedings)
Federal Building, Courtroom 10A
2110 First Street
Fort Myers, Florida 33901
(813) 301-5540

Judge Timothy J. Corrigan
U.S. District Judge, M.D. Florida
In re Engle Cases
Bryan Simpson United States Courthouse, Courtroom 10D
300 North Hogan Street
Jacksonville, FL 32202
(904) 549-1300
   Case 3:19-md-02913-WHO Document 97-3 Filed 10/16/19 Page 3 of 3



Judge Ralph R. Erickson
U.S. Court of Appeals Judge, 8th Circuit
Kerrivan v. R.J. Reynolds Tobacco Co., et al., Case No. 3:09-cv-13703 (M.D. Florida)
Thomas F. Eagleton Courthouse
111 South 10th Street
St. Louis, MO. 63102
(701) 297-7080

Judge Robert C. Jones
Senior U.S. District Judge, D. Nevada
Burkhart v. R.J. Reynolds Tobacco Co., et al, Case No. 3:09-cv-10727 (M.D. Florida)
Lloyd D George Courthouse
333 Las Vegas Blvd South
Las Vegas, NV 89101
(702) 464-5400

Judge M. Casey Rodgers
U.S. District Judge, N.D. Florida
Reider v. R.J. Reynolds Tobacco Co., et al., Case No. 3:09-cv-10465 (M.D. Florida)
Winston E. Arnow Federal Building
100 N. Palafox St.
Pensacola, FL 32502
(850) 435-8448

Judge Edmund A. Sargus, Jr.
U.S. District Judge, S.D. Ohio
Harris v. R.J. Reynolds Tobacco Co., et al., Case No. 3:09-cv-13482 (M.D. Florida)
Joseph P. Kinneary U.S. Courthouse, Room 301
85 Marconi Boulevard
Columbus, OH 43215
(614) 719-3240

Judge K. Michael Moore
U.S. District Judge, S.D. Florida
Searcy v. R.J. Reynolds Tobacco Co., et al., Case No. 3:09-cv-13723 (M.D. Florida)
Wilkie D. Ferguson, Jr. United States Courthouse
400 North Miami Avenue - Room 13-1
Miami, FL 33128
(305) 523-5160

Judge Roger T. Benitez
U.S. District Judge, S.D. California
Gray v. R.J. Reynolds Tobacco Co., et al., Case No. 3:09-cv-13603 (M.D. Florida)
Edward J. Schwartz United States Courthouse
221 West Broadway, Courtroom 5A
San Diego, CA 92101
(619) 446-3589
